      Case 2:09-cr-00125-WBS Document 310 Filed 10/27/20 Page 1 of 1



1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    HANNAH R. LABAREE, #294338
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Telephone: (916) 498-5700
5    Attorneys for Defendant
     SARTAJ CHAHAL
6
7                              IN THE UNITED STATES DISTRICT COURT
8                            FOR THE EASTERN DISTRICT OF CALIFORNIA
9
      UNITED STATES OF AMERICA,                 )   Case No. 2:09-cr-125-WBS
10                                              )
                      Plaintiff,                )
11                                              )   ORDER TO FILE EXHIBIT E TO MOTION
              vs.                               )   FOR COMPASSIONATE RELEASE UNDER
12                                              )   SEAL
      SARTAJ CHAHAL,                            )
13                                              )
                      Defendant.                )
14                                              )
                                                )
15
16           IS HEREBY ORDERED that the Request to Seal the medical records in Mr. Chahal’s
17   case be granted so that the private medical information is not available on the public docket. The
18   Exhibit is to be provided to the Court and opposing counsel.
19           These documents shall remain under seal until further Order of the Court.
20   Dated: October 26, 2020
21
22
23
24
25
26
27
28
     [Proposed] Order to Seal Documents              -1-
